Citation Nr: 0109081	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-02 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hip and leg 
condition.  

2.  Entitlement to service connection for a right inguinal 
hernia.

3.  Entitlement to service connection for a left testicle 
condition.

4.  Entitlement to service connection for a right knee 
condition.

5.  Entitlement to service connection for a back condition.

6.  Entitlement to an increased evaluation for service-
connected residuals of a fracture, simple comminuted, 
superior and inferior, and inferior ramus of the right pubis, 
currently evaluated as zero percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to May 1957.

This appeal arises from a June 1999 rating decision of the 
Nashville, Tennessee, Regional Office (RO) that determined 
that a service connection claim for a back condition was not 
well grounded.  The appeal also arises from a December 1999 
rating decision that determined that service connection 
claims for a right hip and leg condition, for a right 
inguinal hernia, for a left testicle condition, for a right 
knee condition, and for a back condition were not well 
grounded and that denied a claim for an increased evaluation 
for service-connected residuals of a fracture, simple 
comminuted, superior and inferior, and inferior ramus of the 
right pubis, currently evaluated as zero percent disabling. 

In January 2000, the RO denied a service connection claim for 
multiple myeloma in January 2000.  However, the veteran has 
expressly stated that he is not appealing this issue.  
Statement in Support of Claim dated Mar. 27, 2000.


REMAND

With respect to the first five issues (the five service 
connection claims), the Board of Veterans' Appeals (Board) is 
of the opinion that this case must be remanded for 
readjudication consistent with this decision.

In its June 1999 and December 1999 decisions, the RO 
determined that the veteran's service connection claims were 
not well grounded.  However, during the pendency of this 
appeal, the United States Congress revised the statutory 
scheme governing the filing of claims and applications for 
benefits and eliminated the concept of a well-grounded claim 
while amplifying the duty to assist claimants.

Heretofore, section 5107(a) of title 38 of the United States 
Code had provided that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded" and that "[t]he Secretary shall assist such 
a claimant in developing the facts pertinent to the claim."  
38 U.S.C.A. § 5107(a) (West 1991).  However, the requirement 
that a claimant submit a well-grounded claim is no longer in 
force; section 5107(a) has been revised.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
§§ 3(a), 4 (2000) (to be codified at 38 U.S.C. §§ 
5103A, 5107) (Veterans Claims Assistance Act).  The sum total 
of the recent enactments is that the requirement of a "well 
grounded claim" has been eliminated and the duty to assist 
of the Department of Veterans Affairs (VA) has been 
amplified.  Under the revised section 5107(a), "a claimant 
has the responsibility to present and support a claim for 
benefits under laws administered by the Secretary."  

The new enactments and revisions to VA's claims adjudication 
process are applicable to pending claims, such as the 
veteran's claims.  Moreover, in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the Court held that where a law or 
regulation changes during the pendency of a claim, "the 
version most favorable to appellant" applies unless provided 
otherwise by Congress or the Secretary.  Since the recent 
enactments specifically provide for the nullification of the 
"well grounded claim" requirement to all pending claims and 
since this claim is still pending, the RO must apply the new 
law to the veteran's claims.

A private physician provided a statement in May 1999 
indicating that he had been treating the veteran since 1989 
for osteomyelitis of the leg and that some of his pain was in 
his entire leg, lower back, groin, and knee.  

The veteran has also indicated that he has been treated in 
the past for various of the conditions for which he is 
seeking service connection.  However, he has not provided any 
additional identifying information because he states that 
those physicians are either retired or deceased.  
Nevertheless, on remand, the RO must request that the veteran 
provide the names and last known addresses of the medical 
providers who have treated the veteran for the conditions at 
issue since his separation from active service in 1957.  The 
RO must then seek to obtain copies of any available treatment 
records.  

The veteran's service medical records also reflect some 
treatment for various conditions during his period of active 
service.  For instance, in May 1956, the veteran was treated 
for a right inguinal hernia.  Moreover, in August 1956, the 
veteran was treated for bilateral varicocele and 
epididymitis.  October 1955 service medical records describe 
complaints of a swollen and painful right knee.  The veteran 
states that a VA examination that was conducted in September 
1999 did not consider the nature or etiology of his 
complaints involving a hernia and a testicle condition.  The 
veteran also contends that the September 1999 VA examination 
did not address his right knee, right hip and leg, and back 
conditions as secondary to his service-connected residuals of 
a fracture, simple comminuted, superior and inferior, and 
inferior ramus of the right pubis.  On remand, the RO must 
schedule the veteran for a VA examination to assess the 
existence and nature of any current right hip and leg 
condition, right knee condition, right inguinal hernia, back 
condition, and left testicle condition.  The VA examination 
should also consider whether there is any relationship 
between any of these claimed disabilities and the veteran's 
service-connected residuals of a fracture, simple comminuted, 
superior and inferior, and inferior ramus of the right pubis.

With respect to the veteran's claim for an increased rating 
for his service-connected residuals of a fracture, simple 
comminuted, superior and inferior, and inferior ramus of the 
right pubis, which are currently evaluated as zero percent 
disabling, the Board is of the opinion that an additional VA 
examination is necessary.  The veteran states that he takes 
pain medication for symptoms arising from this disability.  

It is not clear if the September 1999 VA examination 
considered the possibility of any limitation of motion due to 
this service-connected disability.  As noted above in 
connection with the service connection claims for various 
conditions claimed as secondary to the service-connected 
disability, on remand, the VA examination must assess whether 
the veteran's service-connected disability has resulted in 
any additional disabilities and must fully assess the 
disability attributable to the service-connected disability.  
In particular, the VA examination on remand must consider 
whether there is any functional limitation due to pain 
associated with the service-connected disability. Limitation 
of motion and of function on flare ups is certainly one of 
the factors to be considered in evaluating disabilities of 
the joints with pain, see 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000), but an examination report should also consider all 
limitation of motion due to pain, not solely on flare-ups.  
The examining VA physician must also specifically address the 
other factors described by the regulations and in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In DeLuca, at 206 (emphasis 
added), the United States Court of Appeals for Veterans 
Claims (Court) held that the rule against pyramiding of 
benefits (see 38 C.F.R. § 4.14 (2000)) "does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use including flare-
ups."  See also Schafrath v. Derwinski, 1 Vet. App. 589, 
592-93 (1991).  In addition, the Court stated that an 
examination should consider "the degree of additional range-
of-motion loss due to any weakened movement, excess 
fatigability, or incoordination."  DeLuca, at 207; see 
38 C.F.R. § 4.45.  Examinations should include an assessment 
of the degree of limitation of motion due to pain, weakened 
movement, excess fatigability, or incoordination.  See 
38 C.F.R. §§ 4.40, 4.45.  Additionally, under 38 C.F.R. 
§ 4.59, "[t]he joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint."  Since the veteran's service-
connected disability involves a fracture of the right pubis, 
the VA examination on remand must address whether there is 
any limitation of motion due to this disability and must also 
address the factors set forth in DeLuca and in 38 C.F.R. §§ 
4.40, 4.45, 4.59 (i.e., functional limitation due to pain, 
including due to pain on flare-ups, excess fatigability, 
incoordination, weakened movement).  

To ensure full compliance with all obligations to assist the 
veteran and with all due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must ascertain from the 
veteran the names and last known 
addresses of all physicians and medical 
providers who have treated the veteran 
for his various claimed disabilities 
since his separation from active 
service in 1957.  Upon the receipt of a 
satisfactory response from the veteran, 
the RO must then attempt to obtain 
copies of all relevant treatment 
records from the identified physicians 
and medical providers.  If ultimately 
unable to obtain these records, the RO 
must set forth an explanation of the 
reason for their unavailability.  If 
the RO is unable to obtain any records, 
the RO must then notify the veteran of 
the efforts it took to obtain any 
records, the reasons for any inability 
to obtain such records, and any further 
action to be taken.  See Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. 
§ 5103A).

2.  The RO must then schedule the 
veteran for a complete and thorough VA 
examination to assess the current 
severity of his service-connected 
residuals of a fracture, simple 
comminuted, superior and inferior, and 
inferior ramus of the right pubis.  The 
examination must also address the 
etiology of the veteran's claimed 
disabilities (right hip and leg 
condition, right knee condition, right 
inguinal hernia, back condition, left 
testicle condition).  All pertinent 
examinations should be conducted at 
this time.  The examining VA physician 
should review the veteran's claims 
folder and should express an opinion as 
to the relationship, if any between the 
claimed disabilities and the veteran's 
service-connected disability. 

3.  The RO must readjudicate the 
veteran's claim under the provisions 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, §§ 3(a), 4 
(2000) (to be codified at 38 U.S.C.A. 
§§ 5103A, 5107).  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
Act (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes in 
the law, the RO should refer to VBA 
Fast Letters 00-87 (November 17, 2000), 
00-92 (December 13, 2000), and 01-02 
(January 9, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Following completion of the above 
development, the RO should review the 
entire evidentiary record in order to 
determine (1) whether the veteran's 
claims for service connection for a 
right hip and leg condition, a right 
knee condition, a back condition, a 
right inguinal hernia, and a left 
testicle condition may be granted and 
(2) whether the veteran's claim for an 
increased evaluation for service-
connected residuals of a fracture, 
simple comminuted, superior and 
inferior, and inferior ramus of the 
right pubis, currently evaluated as zero 
percent disabling, may be granted.  If 
the decision remains adverse to the 
veteran, he and his representative 
should be furnished with a supplemental 
statement of the case.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.

Upon remand, as noted, the appellant will be free to submit 
additional evidence.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1999); Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The 
Board notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 272 
(1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


